DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The Examiner acknowledges the amendments and remarks filed on January 6, 2022.  They have been fully considered but they are not persuasive.  Although the amendments have overcome the previous grounds of rejection, they also raise new issues that necessitate new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
wherein the first processor is programmed to execute a series of processes in response to the startup instruction, store a code indicating an execution step in the series of processes into the memory, and boot an operating system when the series of processes is completed, 
the second processor is programmed to output the code stored in the memory via an external output port while the first power supplying operation is performed and at least before the inputting of the startup instruction, and 


	Claim 1 is indefinite because the highlighted claim language presents a contradictory set of conditions.  Claim 1 recites that the first processor stores a code indicating an execution into the memory, and that this storage step is carried out in response to the startup instruction since the execution of the series of processes is carried out in response to the startup instruction.  Claim 1 further recites that the second processor outputs the code stored in memory before the inputting of the startup instruction.  A plain reading of the claim language would indicate that “the code stored in the memory” and output by the second processor is the same code stored in the memory by the first processor.  However, claim 1 additionally recites that the outputting is performed “at least before the inputting of the startup instruction”.  It is submitted that this language creates a contradictory set of conditions.  The first processor stores the code in memory in response to a startup instruction while the second processor outputs the code in memory before the startup instruction.  Without additional limitations to indicate, for example, that the code output by the second processor is a different code than the code stored by the first processor (e.g., from a previous execution of the POST process), the claim creates a contradictory set of conditions and are therefore rejected as being indefinite.  
	Claims 6 and 7 are rejected on the same basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lambert et al., U.S. Patent Application Publication No. 2018/0300202, discloses a system that outputs the POST code associated with the last known stage of the boot process prior to being interrupted [para. 0024].
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Monday to Thursday and every other Friday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov